Case 2:19-cv-14472-JEM Document 24 Entered on FLSD Docket 08/10/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-14472-CIV-MARTINEZ


     DAN BONGINO                                   )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )                Case No. 2:19-cv-14472-JEM
                                                   )
                                                   )
     THE DAILY BEAST                               )
          COMPANY, LLC                             )
                                                   )
            Defendant.                             )
                                                   )


                    NOTICE OF VOLUNTARY DISMISSAL
            Plaintiff, Dan Bongino, by counsel, pursuant to Rule 41(a)(1)(A)(i) of the Federal

     Rules of Civil Procedure, hereby serves Notice of Voluntary Dismissal without prejudice

     of all claims stated in his complaint against the defendant.



     DATED:         August 10, 2020



                                 Signature of Counsel on Next Page




                                                  1
Case 2:19-cv-14472-JEM Document 24 Entered on FLSD Docket 08/10/2020 Page 2 of 2



                                   DAN BONGINO



                                   By:     /s/ Robert C. Buschel
                                           Robert C. Buschel, Esq.
                                           Florida Bar No. 0063436
                                           BUSCHEL GIBBONS, P.A.
                                           One Financial Plaza
                                           100 S.E. Third Avenue, Suite 1300
                                           Fort Lauderdale, Florida 33394
                                           Tele: (954) 530-5301
                                           Buschel@BGlaw-pa.com

                                           Counsel for the Plaintiff




                                  CERTIFICATE OF SERVICE

            I hereby certify that on August 10, 2020 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to the Parties and all interested parties receiving notices via CM/ECF.




                                   By:     /s/ Robert C. Buschel
                                           Robert C. Buschel, Esq.
                                           Florida Bar No. 0063436
                                           BUSCHEL GIBBONS, P.A.
                                           One Financial Plaza
                                           100 S.E. Third Avenue, Suite 1300
                                           Fort Lauderdale, Florida 33394
                                           Tele: (954) 530-5301
                                           Buschel@BGlaw-pa.com

                                           Counsel for the Plaintiff




                                                  2
